Title: From Thomas Jefferson to John Stockdale, 18 May 1788
From: Jefferson, Thomas
To: Stockdale, John


          
            
              Sir
            
            Paris May 18. 1788.
          
          I must still refer you to my letters of Sep. 10. Oct. 10. Jan. 1. and Jan. 16. to which I have no answer except yours of Feb. 22. promising an answer. Lest your account should come during my absence in Holland and Germany, I remitted you from Amsterdam £15. sterling through Mr. Trumbul. I imagine you have not sent the books hearing that I was on a journey. To those desired in the letters above referred to be pleased to add the following.
          
            Priestley’s biographical chart & pamphlet.
            Bell’s Shakespeare. No. 50 & the subsequent ones. I have No. 49. & preceding.
            Hargrave’s Coke Littleton after folio 395. to which I have.
            Monthly & Critical reviews after August 1787.
            The Repository. printed by Justins. after No. 7. and continue to send me this as it appears.
            Cumberland’s Observer. neatly bound.
            
            Nature displayed. In my letter of Octob. 10. I desired a copy of this work from Lackington’s in 4. vols. If you have taken this, try to procure for me the 5th. 6th. and 7th. vols. also, which are sold separate. If you have not taken Lackington’s copy, procure the work complete in 7. vols. for me.
          
          Send the above by the Diligence. I must repeat my application for your account. I am Sir your very humble servant,
          
            Th: Jefferson
          
        